            Case 2:21-cv-03042-GEKP Document 1 Filed 07/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CINDY J. LUI,                                 Civil Case No.: 2:21-cv-03042

                       Plaintiff,

       v.

FRONTLINE ASSET STRATEGIES,
LLC

                       Defendant.


                        NOTICE OF REMOVAL OF CIVIL ACTION

       PLEASE TAKE NOTICE that Defendant, Frontline Asset Strategies, LLC (“Frontline”)

hereby removes to this Court the state court action described below.

       1.       On June 14, 2021 Plaintiff Cindy J. Lui (“Plaintiff”) filed an action in the Court of

Common Pleas of Chester County, Pennsylvania, entitled and captioned: Cindy J. Lui v. Frontline

Asset Strategies, LLC and assigned Case No. 2021-04272-MJ.

       2.       Plaintiff’s Complaint was served upon Frontline on or about June 18, 2021.

       3.       Plaintiff’s Complaint is attached hereto as Exhibit A.

       4.       This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. §1331, and is one which may be removed to this Court by Frontline pursuant to the

provisions of 28 U.S.C. §1441(b) in that it arises under the Fair Debt Collection Practices Act, 15

U.S.C. §1692, et seq. As such, this court has Federal Question jurisdiction over this action

pursuant to 28 U.S.C. §1331.

       5.       The Court of Common Pleas of Chester County, Pennsylvania, is located within the

jurisdiction of the United States Court for the Eastern District of Pennsylvania. This court is the

court embracing the location where the action is pending.

                                                  1
            Case 2:21-cv-03042-GEKP Document 1 Filed 07/08/21 Page 2 of 3




       6.       Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over any potential

claims brought pursuant to any state, county, or local law that form part of the same controversy.

       7.       Here, jurisdiction is conferred on this Court, pursuant to 28 U.S.C. § 1367,

concerning any claim that Plaintiff may assert in her complaint, which arises under the same facts

and that form part of the same controversy.

       8.       This Notice of Removal is being filed within 30 days of the date upon which

Frontline received a copy of the Plaintiff’s Complaint pursuant to 28 U.S.C. §1446(b).

       9.       Concurrently, Frontline has provided written notice of this Petition for Removal to

Plaintiff’s counsel, filing a copy with the Court of Common Pleas of Chester County,

Pennsylvania, as required by 28 U.S.C. §1446(d).

       WHEREFORE, Frontline removes to this Court the above-entitled action, and requests that

this action be placed on the docket of this Court for further proceedings as though this action had

originally been instituted in this Court.

Dated: July 8, 2021                           Respectfully submitted,

                                               GORDON REES SCULLY MANSUKHANI,            LLP


                                               By: /s/ Peter G. Siachos
                                                         Peter G. Siachos, Esq.

                                               PA ID No. 318250
                                               18 Columbia Turnpike, Suite 200
                                               Florham Park, New Jersey 07932
                                               Tel: 973.549.2500
                                               Fax: 973.377.1911




                                                 2
                           Case 2:21-cv-03042-GEKP Document 1 Filed 07/08/21 Page 3 of 3




                                                   CERTIFICATE OF SERVICE

                         The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

                  Removal of Civil Action has been served upon the following known counsel of record this 8th day

                  of July, via United States First-Class mail, postage prepaid:

                  Fred Davis, Esq.
                  2300 Computer Rd. – Ste G39
                  Willow Grove, PA 19090
                  (Counsel for Plaintiff)


                                                                       /s/ Peter G. Siachos
                                                                       Peter G. Siachos, Esq.




1242471/59520390v.1
                                                                   3
